Citation Nr: 0528140	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  05-21 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to radiation exposure.

2.  Entitlement to service connection for an immunodeficiency 
syndrome with chronic upper respiratory infections, sinusitis 
and bronchitis, to include as due to radiation exposure.

3.  Entitlement to service connection for peripheral 
neuropathy of both lower extremities, to include as due to 
radiation exposure.

4.  Entitlement to service connection for post-traumatic 
stress disorder.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sons


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the benefits sought on 
appeal.

The Board points out that the veteran did not perfect his 
appeal of the RO's denial of entitlement to service 
connection for post-traumatic stress disorder, hearing loss 
and tinnitus with the filing of his VA Form 9.  He did, 
however, express his intent to continue his appeal of those 
issues and his statement of such at his personal hearing 
before the Board in August 2005 was accepted as his 
substantive appeal, timely perfecting the appeal of those 
issues.

The issues of entitlement to service connection for post-
traumatic stress disorder, hearing loss and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran participated in atmospheric radiation testing 
during Operation CROSSROADS and was exposed to ionizing 
radiation during his period of service.

3.  The veteran's prostate cancer, immunodeficiency syndrome, 
and peripheral neuropathy of the lower extremities did not 
begin during service or as a consequence of service, 
including as a consequence of exposure to radiation during 
service.  


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service nor was it incurred as a result of exposure to 
radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).

2.  An immunodeficiency syndrome with chronic upper 
respiratory infections, sinusitis and bronchitis was not 
incurred in or aggravated by service nor was it incurred as a 
result of exposure to radiation.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2005). 

3.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by active service nor was it 
incurred as a result of exposure to radiation.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In this case, VCAA notice was given in October 2003 and 
November 2003, which is prior to the RO decision of January 
2005 here on appeal.  Although the veteran received 
additional VCAA notice in March 2005, notice was initially 
sent to the veteran before the adverse decision by the RO, as 
required by Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was informed of the requirements of the VCAA 
specifically and in detail in letters dated in October 2003, 
November 2003 and March 2005.  Because the letters fully 
provided notice of the evidence needed to substantiate the 
claims on appeal, which portion of information should be 
provided by the veteran, and which portion VA will try to 
obtain on the veteran's behalf, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 129 (2005).  In addition to 
the explicit VCAA notice, the veteran was supplied with the 
complete text of 38 C.F.R. Section 3.159(b)(1) in the 
Statement of the Case.  Thus, he was advised that he should 
submit any evidence in his possession that pertains to the 
claims.  Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
obtaining radiation dose estimates from the Defense Threat 
Reduction Agency (DTRA), obtaining a medical opinion from 
VA's Chief Public Health and Environmental Hazards Officer, 
and by affording the veteran the opportunity to give 
testimony in person.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Although the veteran has requested that additional dose 
estimates be obtained, the Board finds that the estimates of 
record are thorough and there is no need to further develop 
the claims of entitlement to benefits due to radiation 
exposure.  

The veteran and his sons testified before the Board in August 
2005 and there is sufficient evidence upon which to 
adjudicate the claims on appeal.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
implementing regulations.  Accordingly, the record is ready 
for appellate consideration.

The veteran served honorably in the United States Navy and 
participated in Operation CROSSROADS in the capacity as a 
fireman.  He was exposed to radiative material when cleaning 
the hull of his ship as well as when cleaning the boiler of 
another ship; he may also have ingested some form of 
radioactive material by consuming the water in the test 
areas.  The veteran credibly testified that he scrubbed 
radioactive sludge off of a ship in only his shorts and 
placed his arm on the hull of the ship while doing so.  He 
questioned radiation dose estimates from the DTRA as he 
believed that they were based upon a scenario of his being 
one meter (1m) away from the ship's hull while cleaning it.  
The veteran testified before the Board that he believed he 
developed prostate cancer and an immunodeficiency syndrome 
that is manifest by chronic respiratory problems as results 
of exposure to radiation during service.  

Service medical records do not include any complaints of or 
treatment for respiratory disorders, peripheral neuropathy or 
prostate problems.  Upon service separation examination in 
November 1947, the veteran was only found to have a mild left 
varicocele, a non-disqualifying disorder that was also noted 
upon entry into service.   

Post-service medical records show that the veteran has been 
treated for chronic rhinitis and peripheral neuropathy for 
many years.  He was diagnosed as having prostate cancer in 
April 2004.  Treatment records include references to 
radiation exposure during service and do not reflect any 
other event that occurred during service that the veteran 
believes to be a precipitating factor for his diagnosed 
disabilities.  There are no medical opinions and/or treatment 
notes suggesting that either the veteran's peripheral 
neuropathy or prostate cancer are results of service, 
including exposure to radiation during service.  
Additionally, there is no suggestion in the record that any 
of the disorders began during the veteran's period of 
service.

Private medical evidence submitted by the veteran includes a 
November 2003 statement from the veteran's treating physician 
reflecting the opinion that radiation exposure during service 
contributed to an immunodeficiency syndrome experienced by 
the veteran for many years.  The veteran's immunologist also 
reported that he suspected that the veteran's history of 
recurrent infections with low immune system test scores was 
due to radiation exposure during service.  Neither opinion, 
however, is supported by specific rationale and/or research 
data.

In October 2004, DTRA submitted a thorough evaluation of 
possible radiation exposures.  The scenarios described 
included consideration of the veteran being exposed to 
radioactive material while cleaning the hull of a ship and 
getting the radioactive material on his hands and possibly 
ingesting it.  Because the veteran was not given any tests at 
the time of exposure, the DTRA assumed that the veteran's 
body was exposed to the same maximum intensity as that 
measured on the ship.  Thus, it is obvious from the report 
that DTRA did not limit its consideration to a scenario where 
the veteran was only 1m away from the hull of the ship.

Based on the dose estimates supplied by DTRA, VA's Chief 
Public Health and Environmental Hazards Officer, who is a 
physician, reviewed the veteran's medical records as well as 
databases of radiation exposure research.  The Chief opined 
that it was unlikely that the veteran's prostate cancer or 
immunodeficiency with recurrent respiratory infections could 
be attributed to exposure to ionizing radiation during 
service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

Specific diseases listed in 38 C.F.R. Section 3.309(d)(2) 
shall be service-connected if they become manifest in a 
radiation-exposed veteran.  The term "radiation-exposed 
veteran" means either a veteran who while serving on active 
duty, or an individual who while a member of a reserve 
component of the Armed Forces during a period of active duty 
for training or inactive duty for training, participated in 
a radiation-risk activity.  The term "radiation-risk 
activity" includes onsite participation in a test involving 
the atmospheric detonation of a nuclear device and Operation 
CROSSROADS is acknowledged to be a radiation-risk activity 
with an operation period from July 1, 1946, to August 31, 
1946.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d).  

The evidence of record clearly shows that the veteran 
participated in a radiation-risk activity during service.  
Thus he is a "radiation-exposed veteran" as defined by 
regulation.  None of his claimed disabilities, however, are 
recognized presumptive diseases as set forth in 38 C.F.R. 
§ 3.309(d).  Thus, service connection cannot be granted 
pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307 
and 3.309.

When it is determined, however, that (1) a veteran was 
exposed to ionizing radiation as a result of participation 
in the atmospheric testing of nuclear weapons, (2) the 
veteran subsequently developed a radiogenic disease, and (3) 
such disease first became manifest within the period 
specified in 38 C.F.R. § 3.311(b)(5), the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  If 
any of the foregoing three requirements has not been met, it 
shall not be determined that a disease has resulted from 
exposure to ionizing radiation under such circumstances.  
See 38 C.F.R. § 3.311(b).  Here, prostate cancer is a listed 
radiogenic disease.  Further, as noted, private medical 
evidence attributed the veteran's immunodeficiency syndrome 
to his radiation exposure.  Thus, that issue is considered 
pursuant to 38 C.F.R. § 3.311 as if it were a listed 
radiogenic disease.  38 C.F.R. § 3.311(b)(4).  Regarding the 
peripheral neuropathy of the lower extremities, there is 
simply no evidence suggesting that it is a radiogenic 
disease.  

The Board acknowledges the veteran's belief that his 
disorders are due to radiation exposure and appreciates all 
of his and his son's research as well as their credible and 
most interesting testimony before the Board.  The Board would 
like nothing more than to find in favor of a veteran who 
proudly served his country at such a young age and 
unwittingly placed himself in harm's way, but it is bound by 
the law and the evidence in this matter.  Specifically, the 
thorough report from the DTRA shows that all scenarios put 
forth by the veteran, including ingesting radioactive 
material, were considered and the medical evidence does not 
support a finding that either prostate cancer or an 
immunodeficiency syndrome developed as results of exposure to 
radiation; there is no medical evidence whatsoever suggesting 
that the veteran's peripheral neuropathy is due to radiation 
exposure.  The two physicians who opined that there was a 
link between the exposure and the veteran's immunodeficiency 
syndrome are not experts in the field of radiation exposure, 
such as VA's Chief Health and Environmental Hazards Officer 
is, and did not base their opinions on the extensive research 
that the Chief Officer had available to her.  Consequently, 
the Board must give more weight to the considered opinion of 
VA's expert in the field of environmental hazards and find 
that the veteran's prostate cancer and immunodeficiency 
syndrome did not develop as results of radiation exposure 
during service.

As for the veteran's statements that his current disabilities 
were caused by exposure to radiation during service, the 
Board must find that they are insufficient to establish such 
a relationship because the veteran does not have medical 
training and is not competent to offer a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
Board is certainly impressed by the veteran's knowledge and 
understanding of radiation exposure and its effects; however, 
the preponderance of the medical evidence is against his 
claims.  Accordingly, service connection for prostate cancer, 
immunodeficiency syndrome, and peripheral neuropathy is 
denied as not incurred in or as a consequence of the 
veteran's service.


ORDER

Service connection for prostate cancer, to include as due to 
radiation exposure, is denied.

Service connection for an immunodeficiency syndrome with 
chronic upper respiratory infections, sinusitis and 
bronchitis, to include as due to radiation exposure, is 
denied.

Service connection for peripheral neuropathy of both lower 
extremities, to include as due to radiation exposure, is 
denied.


REMAND

The veteran served as a fireman aboard various ships in the 
United States Navy and asserts that he developed hearing loss 
and tinnitus as a result of acoustic trauma while performing 
duties in the boiler rooms.  The veteran's post-service 
treatment records show diagnoses of left ear hearing loss and 
tinnitus.  The record does not, however, include a medical 
opinion as to the etiology of the veteran's hearing loss and 
tinnitus.

Additionally, the veteran asserts that he developed an 
anxiety disorder, and possibly post-traumatic stress 
disorder, as a consequence of his unprotected exposure to 
radiation and subsequently learning how dangerous and life-
threatening such exposure could be.  The veteran's post-
service treatment records include a diagnosis of an anxiety 
disorder.  The record does not, however, include a medical 
opinion as to the etiology of the veteran's psychiatric 
disability.

The Board finds that the evidence of record indicates that 
the claimed disabilities may be associated with an in-service 
event.  As such, VA is required to provide a medical 
examination as per 38 C.F.R. Section 3.159(c)(4).  The 
veteran is hereby notified that it is his responsibility to 
report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Therefore, this matter is remanded for the following action:

1.  Schedule the veteran for an 
audiologic examination to determine the 
nature and etiology of his hearing loss 
and tinnitus.  The examiner should elicit 
information with respect to the veteran's 
inservice noise exposure as well as post-
service noise exposure, perform all 
appropriate testing, and review the 
veteran's claims folder.  The examiner 
should diagnose all current disabilities 
and render an opinion as to each of 
whether it is more likely than not (i.e., 
probability greater than 50 percent), as 
likely as not (i.e., probability of 50 
percent), or unlikely (i.e., probability 
less than 50 percent) that the disability 
began during service or as a consequence 
of service.  All opinions expressed must 
be supported by complete rationale.


2.  Schedule the veteran for a 
psychiatric examination to determine the 
nature and etiology of psychiatric 
complaints.  The examiner should review 
the veteran's claims folder and perform a 
complete examination without limiting the 
examination to one for post-traumatic 
stress disorder.  The examiner should 
render all appropriate diagnoses and 
state as to each whether it is more 
likely than not (i.e., probability 
greater than 50 percent), as likely as 
not (i.e., probability of 50 percent), or 
unlikely (i.e., probability less than 50 
percent) that the disability began during 
service or as a consequence of service.  
All opinions expressed must be supported 
by complete rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


